The Chancellor.
There is no doubt that when the proprietors of a village or town have dedicated lots for streets or for a public square, and have sold lots with reference to such plan, they cannot resume and exercise rights of ownership over them, which will deprive their grantees of any privilege which they might derive from having such streets or sqares left open.
But in every such case the dedication for the purpose claimed must be made clearly apparent. The lot in question was granted to the county of Lenawee for the purpose of a site for a court house and jail. The original dedication shows that such was the special purpose to which it was dedicated; and the answer of Comstock, the original proprietor shows that it was granted for this, and no other purpose; and stales that it was always so declared by him.
The proper authorities of the county of Lenawee designated another, and a different lot for this purpose, and have actually erected the court house and jail, on another and different lot in the village of Adrian.
Comstock, the original proprietor having transferred this lot originally dedicated for a court house and jail, the present complainant claims that it shall be kept open and uninclosed. Comstock, in granting the adjoining lot to the grantor of the complainant describes the adjoining lot as bounded on the public square.
If this lot 14 had been left open as a common, and not designated upon the original plat as having been dedicated for that particular pur*413pose, I should have no doubt that this would have been held as sufficient evidence that this lot had been dedicated for the general use of the inhabitants of the village of Adrian.
But when it appears by the public records that it was dedicated to a particular purpose, it would seem that this phraseology must have been used merely by way of description and was not intended to, and cannot change the character of the grant.
In order to sustain this injunction it is necessary to require that a lot granted for one purpose, and to be used in a particular way,, shall in fact be devoted to another purpose, which requires it to be used in a different manner.
The complainant claims that it shall be kept open as a oommon, or public square. The record shows that the only interest the public had in it, was to occupy it as the site for a court house and jail ; and the record must be considered as notice to the world of the character , of the grant. By a grant of a lot for a court house and jail, no right accrues to the.owners of adjoining lots, that it shall be kept open and unenclosed. On the contrary, It is tobe supposed that if occupied for these purposes that it will almost necessarily be enclosed, and occupied by all such necessary outbuildidgs as may be appendant, such as a jail yard, the usual stable and necessary outbuildings for the use of the gaoler and his family.
The act of the commissioners establishing these buildings elsewhere, seems to me a sufficient evidence of the refusal of the county to accept this donation according to the condition of the grant, and that it must in’fact revert to the donor.
Whether this shall be the effect or not, this complainant has no right to insist that it shall be kept open as a public square or common, when from the terms of the grant it is apparent that such was not the intention of the donor ; But on the contrary, from .the object of the grant, if accepted and used for the purpose intended, it must necessarily have been occupied and enclosed,
injunction dissolved-